Citation Nr: 0217098	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-02 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
degenerative arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for partial 
medical meniscectomy with osteochondral defect over the 
medial femoral condyle, left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from February 1984 to 
February 1988 and from January 1991 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for left knee degenerative arthritis.  In August 
2001, the RO granted a 10 percent for partial medical 
meniscectomy with osteochondral defect over the medial 
femoral condyle as a separate compensable disability.  The 
RO has also granted two temporary total ratings for 
convalescence in 2000 and 2001 following surgical procedures 
on the veteran's left knee.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  Left knee degenerative arthritis is manifested on X-ray 
examination, with pain and limitation of motion.  Functional 
use is retained below 90 degrees of flexion.

3.  Partial medical meniscectomy with osteochondral defect 
over the medial femoral condyle, left knee, is manifested no 
more than slight instability, with pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee with limitation of motion 
have not been met.  38 U.S.C.A. § 1155 (West 1991), (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 5260-5261 (2002). 

2.  The criteria for an evaluation in excess of 10 percent 
for partial medical meniscectomy with osteochondral defect 
over the medial femoral condyle have not been met.  
38 U.S.C.A. § 1155 (West 1991), (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Records show that during service, the veteran was diagnosed 
with retropatellar pain syndrome with X-ray evidence of 
degenerative arthritis.  In a May 1994 decision, the RO 
granted service connection for left knee degenerative 
arthritis.

In March 2000, the veteran filed a claim for an increased 
evaluation.  He stated that at the time of his discharge, he 
had been told that his knee injury would get better but in 
the past seven years nothing had changed.  It was still 
difficult to walk, and there was a great deal of swelling 
and pain.  He further indicated that he had been treated by 
VA and requested that the RO obtain these records.

On VA examination in March 2000, the veteran complained of 
pain which the examiner noted was on the medial aspect of 
the knee anteriorly.  This caused him recurrent effusion and 
tenderness, particularly underneath the kneecap area.  The 
veteran reported that he was a truck driver, and he had 
increased symptoms of swelling particularly after long 
drives and driving in heavy traffic which required a 
significant number of clutching episodes.  Occasionally, he 
would be awaked in the night with a sharp stabbing pain 
which would relax after a while.  On physical examination, 
he had range of motion from zero to 140 degrees of flexion.  
He was stable in varus and valgus stress at zero and 30 
degrees of flexion.  He had minimal medial joint line 
tenderness and no lateral joint line tenderness.  His most 
significant pain was actually to palpation of his patella.  
He had moderately positive patello/femoral compression and 
patellar grind test.  He was more tender over the medial 
aspect of his patella.  X-ray examination showed good 
maintenance of the articular surface.  The impression was 
internal derangement of the left knee most likely an 
osteochondral defect of the femoral condyle.  This could be 
expected to cause him mild continued pain with significant 
bent-knee activities such as climbing ladders and clutching 
his semi-truck.

VA outpatient treatment records were obtained which show 
that in April 2000, the veteran complained of increasing 
pain in the left knee in the later part of the day, and on 
long walking and driving, particularly when using the 
clutch.  The veteran indicated that he was using a knee 
brace which seemed to help.  X-ray examination showed a 
narrowed medial joint bilaterally.  He was advised to 
continue using the knee brace, and a cane was ordered.  

In July 2000, the veteran complained of his knee catching 
and locking on stair climbing.  He was taking Naprosyn with 
minimal relief.  Range of motion of the left knee was 0 to 
130 degrees.  There was no Lachman's, and no instability, 
positive McMurray's, positive patello/femoral compression 
test and he had pain along the medial joint line.  MRI 
showed chondromalacia of the patella.  He underwent a 
diagnostic arthroscopy.  The arthroscopy diagnosis was grade 
4 chondromalacia 10-15 percent medial femoral condyle and a 
complex tear of the medial meniscus of the left knee.  In 
August, he continued to complain of pain, now a burning pain 
which he described as different than the sharp pain he felt 
before surgery.  He also felt a catching in the knee.  
Examination of the knee showed the wounds were healing well 
with some local swelling at the suture site.  There was 
minimal effusion and tenderness at the suture site and 
medial joint line.  

In October 2000, the veteran complained of decreased 
swelling, but continued pain in the left knee.  There was no 
catching or clicking.  On observation, his wounds were 
healed, he had negative McMurray's, and range of motion was 
from zero to 140 degrees.  He had medial joint line 
tenderness.  

In January 2001, the veteran had minimal swelling and 
tenderness in the medial aspect of the left knee, positive 
valgus stress, no crepitus, and muscle strength 5/5 
bilaterally.  A bone scan in February was negative.  

In an October 2001 VA examination, the veteran complained of 
significant pain in his knee with essentially any activity, 
even when sitting.  He had pain with any movement.  He 
stated that his knee would swell every day at the end of the 
day.  He stated that he underwent an arthroscopy in July 
2001 which significantly relieved most of his locking and 
catching symptoms.  At worst, his pain was 7-8/10, at best 
2/10.  On physical examination, his range of motion was 0-
140 degrees with positive crepitus over the left knee.  He 
was tender to palpation of the medial femoral condyle on the 
anterior distal portion.  There was no joint line 
tenderness.  He had minimal laxity at 30 degrees to varus 
and valgus stress.  His anterior cruciate ligament was 
intact.  He exhibited signs of pain, incoordination, 
fatigability and weakness.  The assessment was left knee 
chondromalacia with degenerative arthritis.  A December 2001 
addendum to the examination noted that the veteran exhibited 
pain in the left knee at greater than 90 degrees.

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the recently revised implementing regulations, the VA's 
duties have been fulfilled.  The Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating for 
his service-connected left knee disability.  The Board 
concludes the discussions in the statement of the case 
(SOC), supplemental statement of the case (SSOC), and 
letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC and SSOC.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all records of the veteran's 
current treatment for his left knee, and provided the 
appellant with examinations in March 2000 and again in 
October 2001.  The appellant has declined the opportunity to 
have a personal hearing at the RO or before a Member of the 
Board.

The appellant has not referenced any unobtained evidence 
that might substantiate his claim or that might be pertinent 
to the bases of the denial of the claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply 
the new implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate 
the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).  When after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Arthritis of the Left Knee with Painful Motion.

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 
1997), VA's General Counsel established that when a claimant 
has arthritis and is rated under instability of the knee, 
that those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257.  See also VAOPGCPREC 9-98 (August 14, 
1998).  Diagnostic Codes 5003 and 5010 require that 
degenerative arthritis be established by x-ray findings and 
that degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2002).  When, however, limitation of 
motion of the specific joint or joints is noncompensable 
under the appropriate Diagnostic Codes, an evaluation of 10 
percent is for application for such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Id. 

Normal range of motion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2002). 

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002). 

The veteran has been diagnosed with degenerative arthritis 
in the left knee.  He also has limitation of flexion in the 
left knee, as evidenced in a July 2000 VA outpatient record 
when range of motion was reported as 0 degrees to 130 
degrees.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260.  In 
the October 2001 VA examination, he complained of pain on 
any movement, and the examiner noted that the veteran 
exhibited pain on flexion greater than 90 degrees.  The 
competent evidence of record, including the veteran's 
complaints of pain, establishes that the veteran has limited 
motion, arthritis, and pain.  The Board finds, as did the 
RO, that the evidence supports the grant of a separate 10 
percent evaluation based on the x-ray evidence of arthritis 
and the finding of painful flexion.  See 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5010. 

The Board must now consider whether an evaluation in excess 
of 10 percent for the left knee based upon limitation of 
motion and the presence of arthritis is warranted.  An 
increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran is 
already being compensated for his complaints of pain in the 
10 percent he is receiving for arthritis with painful 
motion.  See 38 C.F.R. § 4.59 (intent of rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability and entitled to at 
least the minimum compensable evaluation for the joint).  In 
the October 2001 examination, the examiner noted that the 
veteran exhibited signs of incoordination, fatigability and 
weakness.  The veteran reported that his knee would lock and 
catch when climbing stairs, although this was reported to be 
much relieved following his July 2001 arthroscopy.  He used 
a brace and was prescribed a cane to assist with his 
incoordination.  He has also reported weakness and 
fatigability in that he states he cannot drive for long 
periods of time while operating his clutch.  The 10 percent 
evaluation contemplates mild functional impairment.  The 
Board notes that the reported ranges of motion do not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The Board finds that the 
veteran's functional impairment is indicative of no more 
than slight or mild functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation 
is warranted. 

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
The preponderance of the evidence reflects that there is no 
more than the functional equivalent of minimal limitation of 
motion. 

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the current 
evaluation assigned to his left knee, the findings do not 
support his contentions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  
Taking the veteran's statements into account and the medical 
findings, a separately-assigned evaluation in excess of 10 
percent is not warranted based upon the presence of 
arthritis and limitation of motion or function.  The Board 
accepts that he has pain, however, he has not reported at 
what point pain limits function.  Even if we accept that 
function is limited at 90 degrees due to pain, such fact 
establishes that he has remaining function below 90 degrees.  
Such evidence establishes that the disability is no more 
than 10 percent disabling.  To this extent, the 
preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  See Gilbert 1 Vet. App. 
at 55.

B.  Partial Medical Meniscectomy with Osteochondral Defect 
over the Medial Femoral Condyle, Left Knee. 

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned 
for moderate impairment of a knee and a 30 percent 
evaluation is assigned for severe impairment of a knee as 
measured by the degree of recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

After reviewing the evidence, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for partial medical meniscectomy with 
osteochondral defect over the medial femoral condyle.  In 
the March 2000 VA examination, the examiner noted that the 
veteran was stable to varus and valgus stress at zero and 30 
degrees of flexion.  On the July 2000 VA outpatient record, 
the examiner noted that there was no instability.  However, 
in the October 2001 VA examination, there was "minimal" 
laxity at 30 degrees to varus and valgus stress.  These 
findings establish no more than slight lateral instability 
or subluxation, and thus the partial medical meniscectomy 
with osteochondral defect over the medial femoral condyle, 
left knee, is no more than 10 percent disabling.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that DeLuca v. Brown is not applicable to 
Diagnostic Code 5257, as Diagnostic Code 5257 is not 
predicated on loss of range of motion, and therefore, 38 
C.F.R. §§ 4.40 and 4.45 are not applicable to the veteran's 
claim for an increased evaluation based upon lateral 
instability.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996).

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that productive of symptoms which may be evaluated under the 
rating criteria for scars.  38 C.F.R. § 4.118; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, although there was 
some tenderness at the suture site following the 2000 
arthroscopy, this appears to be a temporary as this was 
subsequently noted to be well healed and there has been no 
evidence of any residual symptoms such as tenderness or 
functional limitation associated with the surgical scar, and 
the veteran has not complained of symptoms associated with 
any postoperative surgical scarring.  

The veteran is competent to report his symptoms.  To the 
extent that he has implied that his disability, based upon 
lateral instability and subluxation, warrants a higher 
evaluation, the medical findings do not support his 
assertions.  As stated above, there have been no findings of 
any more than a slight lateral instability or a subluxation 
process.  The Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals 
than to the veteran's statements in support of a claim for 
monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
10 percent is not warranted for partial medical meniscectomy 
with osteochondral defect over the medial femoral condyle, 
left knee, based upon lateral instability or subluxation.  
The preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.



ORDER

An evaluation in excess of 10 percent for left knee 
degenerative arthritis is denied.

An evaluation in excess of 10 percent for partial medical 
meniscectomy with osteochondral defect over the medial 
femoral condyle, left knee, is denied.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

